IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


SUSAN (NAWN) GREEN,                      : No. 120 WAL 2017
                                         :
                 Petitioner              : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
           v.                            :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (US AIRWAYS),                      :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of August, 2017, the Petition for Allowance of Appeal is

DENIED.